Name: 2004/604/EC: Commission Decision of 7 July 2004 on the authorisation of the Turkish Cypriot Chamber of Commerce according to Article 4(5) of Council Regulation (EC) No 866/2004 (notified under document number C(2004) 2583)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  trade policy;  Europe;  transport policy
 Date Published: 2005-10-12; 2004-08-20

 20.8.2004 EN Official Journal of the European Union L 272/12 COMMISSION DECISION of 7 July 2004 on the authorisation of the Turkish Cypriot Chamber of Commerce according to Article 4(5) of Council Regulation (EC) No 866/2004 (notified under document number C(2004) 2583) (Only the Greek text is authentic) (2004/604/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 866/2004 (1), and in particular Article 4(5) thereof, Whereas: (1) According to Article 4(5) of Regulation (EC) No 866/2004, goods arriving from the areas not under the effective control of the Government of the Republic of Cyprus in the areas under such control shall be accompanied by a document issued by the Turkish Cypriot Chamber of Commerce, duly authorised by the Commission in agreement with the Government of the Republic of Cyprus. (2) It is therefore necessary to duly authorise the Turkish Cypriot Chamber of Commerce for that purpose. (3) The Government of the Republic of Cyprus gave its agreement to this authorisation, HAS ADOPTED THIS DECISION: Article 1 The Turkish Cypriot Chamber of Commerce is authorised to issue accompanying documents as provided for in Article 4(5) of Regulation (EC) No 866/2004. A specimen of the accompanying document is given in Annex I to Commission Regulation (EC) No 1480/2004 (2). Article 2 This Decision is addressed to the Republic of Cyprus. Done at Brussels, 7 July 2004. For the Commission GÃ ¼nter VERHEUGEN Member of the Commission (1) OJ L 161, 30.4.2004, p. 128; corrigendum in OJ L 206, 9.6.2004, p. 51. (2) See page 3 of this Official Journal.